DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2021 has been entered.
 
Response to Amendment
Applicant has submitted amendments to the claims on 1/25/2021. Independent claims 1, 9, and 20 have been amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall et al (US PAT. 9,964,495, Herein Marshall) in view of Bryan et al (US PAT. 6,926,211, herein Bryan). 

Regarding claim 1, Marshall teaches In a system for applying sprayed droplets from a nozzle located in an environment with changing conditions affecting droplet size, a method of controlling droplet size comprising: 
locating a droplet size measurement system at a single fixed location relative to an outlet of the nozzle and downstream from the outlet of the nozzle (col 8 lines 2-3, “shadowgraphy unit may be used for measuring drops' size”, col 13 line 64-65 “include a platform 90 supporting the laser-based probes… The platform 90 is envisioned for translation in X-Y-Z directions (as well as angled displacement) with regards to the nozzle 52, i.e., covering different positions along the nozzle 80, and can be displaced azimuthally within the orthogonal planes 78 (perpendicular to the axis of the nozzle) in order to sweep through the entire region of interest, i.e., scanning through the entire near-field spray” fig. 2, col 10 lines 15-20, fig.2 shows the platform containing the probes that are performing measurements as being downstream of the outlet of the nozzle. The probes doing the measurements are fixed to a platform. The platform can move and can also be in an area of interest. The area of interest as shown in fig.2 is the area downstream of the nozzle outlet and thus can remain there as it is an area of interest and therefore can also stay to a fixed location as well.); 
receiving, at a processor, data describing droplets measured by the droplet size measurement system (col 7 lines 21-27, “The data acquisition sub-system is positioned with regard to the nozzle to obtain the measurement data characterizing near-field spray produced by the nozzle under study…near-field spray characteristics include drops' size”); 
determining, at the processor, a measured droplet size distribution from the data (col 8 lines 2-9, “shadowgraphy unit generates images of drops obtained during the scanning of the area of interest in the spray under study, which are subsequently processed by the computer sub-system to obtain spatial distribution of drops' size, quantity and velocity.”);; 
inputting the measured droplet size distribution to a control algorithm in the processor (col 18 lines 42-44, “configured to process the measured data in accordance with a data processing algorithm” The droplet size is measured data as shown previously.); 
comparing, in the processor, the measured droplet size distribution to a target droplet size distribution (col 23 lines 58-63 “A drop size scatter plot…was formed to compare (in block 190 depicted in FIG. 10) the measured spray data (block 166 depicted in FIG. 10) and spray data generated from the compressed spray description (block 172…)”, col 23 lines 64-67, “The analytical expressions formulated in blocks…172 are capable of generating a spray with details close to the measurements. This excellent agreement was obtained with n=10 for flux and drop size.” The analytical expressions formed in block 172 includes drop size as shown in lines 64-67. Block 172 is compared to measured drop size as shown in 58-63.); 
Marshall does not teach and outputting, from the control algorithm, at least one signal corresponding to a parameter of the system to change one or more selectable system values, as a result of the comparison of the measured droplet size distribution to the target droplet size distribution, for effecting a real time change in the droplet size distribution to correspond to the target droplet size distribution.
Bryan does teach and outputting, from the control algorithm, at least one signal corresponding to a parameter of the system to change one or more selectable system values, as a result of the comparison of the measured droplet size distribution to the target droplet size distribution, for effecting a real time change in the droplet size distribution to correspond to the target droplet size distribution (col 4 lines 50-60, “Real-time closed loop control of the size of particles 11 is then achieved by SRC 8 by comparing the particle size as measured by analyzer 12 against a desired particle size by SRC… and then, if necessary, changing the level of an electrical signal to air volume control 15 via control input 15A… This increase or decrease of air volume to nozzle 7 directly changes the size of insecticide particles”, col 6 lines 40-50 “the SRC 8 accepts data from…particle size measurement 34 and processes this data to determine if any spray control changes are required… If spray control changes are required, the SRC spray process loop 31 can (as discussed in FIG. 2) vary the particle size 36”, , col 3 lines 45-50, based on measured spray distribution data, a comparison of the measured particle size and the desired particle size takes place. Changes in the control are done to the outputted particle size if needed based on the comparison.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the measuring of droplet size teachings of Marshall with the measuring and controlling of droplet sizes teachings of Bryan because both references are directed towards better understanding of the droplets coming from irrigation systems and because Bryan teaches a means for achieving the optimum particle size that is able to be effectively applied to the area (col 3 lines 35-40).

Regarding claim 20, Marshall teaches An [agrochemical spray system] for controlling a droplet size distribution of sprayed droplets from the spray system, the [agrochemical spray system] comprising: 
at least one spray nozzle (col 7 lines 21-27, “The data acquisition sub-system is positioned with regard to the nozzle to obtain the measurement data characterizing near-field spray produced by the nozzle under study…near-field spray characteristics include drops' size”); 
a particle shadow imagery (PSI) system mounted in fixed relation to the spray system adjacent to and downstream from the at least one of the spray nozzles nozzle, wherein the PSI system is located at a single fixed location relative to an outlet of the at least one spray nozzle  (col 8 lines 2-3, “shadowgraphy unit may be used for measuring drops' size”, col 13 line 64-65 “include a platform 90 supporting the laser-based probes… The platform 90 is envisioned for translation in X-Y-Z directions (as well as angled displacement) with regards to the nozzle 52, i.e., covering different positions along the nozzle 80, and can be displaced azimuthally within the orthogonal planes 78 (perpendicular to the axis of the nozzle) in order to sweep through the entire region of interest, i.e., scanning through the entire near-field spray” fig. 2, col 10 lines 15-20, fig.2 shows the platform containing the probes that are performing measurements as being downstream of the outlet of the nozzle. The probes doing the measurements are fixed to a platform. The platform can move and can also be in an area of interest. The area of interest as shown in fig.2 is the area downstream of the nozzle outlet and thus can remain there as it is an area of interest and therefore can also stay to a fixed location as well.), the PSI system comprising: 
imaging optics for imaging a focal plane located in the spray from the at least one spray nozzle  (col 15 lines 55-58, “through the camera's imaging region partially blocking the light received by the camera and producing distinct shadow images of drops.”, col 15 lines 50-53, “4 MP digital camera fitted with a…lens was aimed at the illumination field” The spray from the nozzle is in the focal plane of the imaging optics (the lens) since the camera which has the lens adjacent to it is able to take images of the water droplet.); 
a light source facing the imaging optics on an opposite side of the focal plane (fig 4 block 106, col 15 lines 43-46, “The shadowgraphy probe 106 uses a high-energy dual cavity pulsed laser source 100…to generate visible light” col 15 lines 60-63, “The imaging optics 112 are oriented such that drops 114 pass between the background illumination and the camera casting shadows.” There is use of a laser light source which as shown in figure 4 is labelled 100 and is opposite of the drops labeled 114.); 
a camera adjacent to the imaging optics for receiving shadow images of droplets passing through the focal plane (col 15 lines 55-58, “through the camera's imaging region partially blocking the light received by the camera and producing distinct shadow images of drops.”, col 15 lines 50-53, “4 MP digital camera fitted with a…lens was aimed at the illumination field”, The camera is fitted with the lens and is therefore adjacent to the imaging optics.); 
and a processor for receiving images from the camera and for processing the images to determine a measured droplet size distribution (col 7 lines 21-27, “The data acquisition sub-system is positioned with regard to the nozzle to obtain the measurement data characterizing near-field spray produced by the nozzle under study…near-field spray characteristics include drops' size”, col 8 lines 2-3, “shadowgraphy unit may be used for measuring drops' size”, col 15 lines 55-58, “through the camera's imaging region partially blocking the light received by the camera and producing distinct shadow images of drops.”, Image data captures droplet size and these images are processed to extract measured droplet size.), the processor comparing the measured droplet size distribution to a predetermined droplet size distribution range (col 23 lines 58-63 “A drop size scatter plot…was formed to compare (in block 190 depicted in FIG. 10) the measured spray data (block 166 depicted in FIG. 10) and spray data generated from the compressed spray description (block 172…)”, col 23 lines 64-67, “ The analytical expressions formulated in blocks…172 are capable of generating a spray with details close to the measurements. This excellent agreement was obtained with n=10 for flux and drop size.” The analytical expressions formed in block 172 includes drop size as shown in lines 64-67. Block 172 is compared to measured drop size as shown in 58-63.).
Marshall does not teach and an interface for receiving an output from the processor and for effecting in real time a change to the system, as a result of the processor comparing the measured droplet size distribution to the predetermined droplet size distribution range, when the measured droplet size distribution is outside of the predetermined droplet size distribution range.
Bryan does teach agrochemical spray system (col4 lines 50-60, insecticide is sprayed from a system. This corresponds to an agrochemical spray system.)
and an interface for receiving an output from the processor and for effecting in real time a change to the system, as a result of the processor comparing the measured droplet size distribution to the predetermined droplet size distribution range, when the measured droplet size distribution is outside of the predetermined droplet size distribution range  (col 4 lines 50-60, “Real-time closed loop control of the size of particles 11 is then achieved by SRC 8 by comparing the particle size as measured by analyzer 12 against a desired particle size by SRC… and then, if necessary, changing the level of an electrical signal to air volume control 15 via control input 15A… This increase or decrease of air volume to nozzle 7 directly changes the size of insecticide particles”, col 6 lines 40-50 “the SRC 8 accepts data from…particle size measurement 34 and processes this data to determine if any spray control changes are required… If spray control changes are required, the SRC spray process loop 31 can (as discussed in FIG. 2) vary the particle size 36”, fig.3, col 3 lines 45-50, based on measured spray distribution data, a comparison of the measured particle size and the desired particle size takes place. Changes in the control are done to the outputted particle size if needed based on the comparison.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the measuring of droplet size teachings of Marshall with the measuring and controlling of droplet sizes teachings of Bryan because both references are directed towards better understanding of the droplets coming from irrigation systems and because Bryan teaches a means for achieving the optimum particle size that is able to be effectively applied to the area (col 3 lines 35-40).

Claim 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall et al (US PAT. 9,964,495, Herein Marshall) in view of Bryan et al (US PAT. 6,926,211, herein Bryan) in further view of Zito Jr. (US PUB. 20180111135, herein Zito).

Regarding claim 2, Marshal and Bryan teach the method as set forth in claim 1.
Marshal and Bryan do not teach wherein the control algorithm includes a predictive algorithm for determining system setup parameters and including, prior to a spraying operation, inputting to the predictive algorithm a plurality of pre-application parameter values including system parameter values and environmental parameter values.
Zito does teach wherein the control algorithm includes a predictive algorithm for determining system setup parameters and including, prior to a spraying operation (fig 5, 0052 lines 12-17 “The processor can also compare current data with prior strategies to assign or alter odds or probabilities that it attaches to strategies as an indication of the success of that strategy, thereby refining its predictive models…. the processor will select a preferred strategy along with secondary strategies” The processor uses past data in order to determine the optimal spraying strategy. Spraying occurs after the optimal strategy is chosen.), inputting to the predictive algorithm a plurality of pre-application parameter values including system parameter values and environmental parameter values (0051 lines 1-10 “the individual truck apparatus [500] has a processor receiving signals [571] from sensors such as… rain gauge or device measuring the rate of precipitation [581], an anemometer measuring wind velocity [582], and a thermometer…”, 0052 lines 1-6, “The central station [595] receives data signals [596] …can formulate a signal that will adjust the nozzle aperture”, 0032 lines 4-7, “screw shaft [45] is rotated according to the measurement of the independent variable, and in this way the aperture [25] can be adjusted continuously through the range of sizes desired”, 0052 lines 12-15 “processor can also compare current data with prior strategies to assign or alter odds or probabilities that it attaches to strategies as an indication of the success of that strategy, thereby refining its predictive models. From this processing [546], the processor will select a preferred strategy…” 0008 second col lines 2-6, “As the air temperature increases or the water vapor pressure decreases then the size of the droplet dispersed must increase to release the same fog result. The nozzle must adjust over time proportional to the atmospheric conditions.” The processor is in charge of determining the strategy of the nozzle aperture. The processor gets weather data and knows the current nozzle aperture in order to determine a new nozzle aperture that is needed. As explained in 0032, the aperture is adjusted continuously in order to best meet the measurement of an independent variable. Further 0052 lines 12-15 teach previous strategies, strategies here correspond to previous nozzle aperture changes due to various inputs are compared with current data in order to find the best strategy for the current situation. Therefore, once again the processor is taking system parameters (the previous strategies have system parameters that were affected, namely nozzle aperture) in order to determine the nozzle aperture for the current situation.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the measuring of droplet size teachings of Marshall and the measuring and controlling of droplet sizes teachings of Bryan with the adjusting of aperture nozzle based on predictive learning teachings of Zito because the cited references are all directed towards advanced sprinkler systems and because Zito teaches a means that allows for “consistently deliver the droplet size for the desired state of fog or mist or drizzle desired” (0002).

Regarding claim 3, Marshall, Bryan and Zito teach the method as set forth in claim 2.
Zito further teaches wherein the system parameter values comprise one or more of nozzle type, orifice size, fluid properties, nozzle angle, and spray pressure (0032 lines 4-7, “screw shaft [45] is rotated according to the measurement of the independent variable, and in this way the aperture [25] can be adjusted continuously through the range of sizes desired”, 0052 lines 12-15 “processor can also compare current data with prior strategies to assign or alter odds or probabilities that it attaches to strategies as an indication of the success of that strategy, thereby refining its predictive models. From this processing [546], the processor will select a preferred strategy…” The system parameter taught in Zito is the nozzle aperture. Nozzle aperture corresponds to orifice size which also has an effect on spray pressure.)

Regarding claim 4, Marshall, Bryan and Zito teach the method as set forth in claim 2.
Zito teach wherein the environmental parameter values comprise one or more of a crosswind velocity, an atmospheric temperature, and an atmospheric humidity (0051 lines 1-10 “the individual truck apparatus [500] has a processor receiving signals [571] from sensors such as… rain gauge or device measuring the rate of precipitation [581], an anemometer measuring wind velocity [582], and a thermometer…”)

Regarding claim 5, Marshall, Bryan and Zito teach the method as set forth in claim 2.
Marshall further teaches including applying a correction algorithm to the predictive algorithm during a spraying operation, the correction algorithm including corrective parameter values to compensate for limitations associated with detection of droplets in the spray produced by the nozzle (col 5 lines 64-67 col 6 lines 1-14,“The probing sub-system operation for acquiring drops' sizes, quantities and velocities would be augmented by using also an automatic flux acquisition system. A nozzle rotation sub-system would slowly rotate the nozzle of interest about its axis allowing the flux acquisition system to remain stationary and to minimize the traversing requirements of the laser diagnostics (probing sub-system)…The subject system would greatly improve measurement fidelity while reducing the effort required to obtain spatially resolved spray information.”, The nozzle is rotated, the rotation value is the corrective parameter value, using a control algorithm during spraying in order to allow for higher fidelity in the measuring of the size of the droplets.)

Regarding claim 6, Marshall, Bryan and Zito teach the method as set forth in claim 5,
Marshall further teaches wherein the corrective parameter values include a detection probability parameter value to correct for an increased likelihood of detecting larger droplets (col 5 lines 64-67 col 6 lines 1-14,“The probing sub-system operation for acquiring drops' sizes, quantities and velocities would be augmented by using also an automatic flux acquisition system. A nozzle rotation sub-system would slowly rotate the nozzle of interest about its axis allowing the flux acquisition system to remain stationary and to minimize the traversing requirements of the laser diagnostics (probing sub-system)…The subject system would greatly improve measurement fidelity while reducing the effort required to obtain spatially resolved spray information.”, The rotating of the nozzle also corresponds to the detection probability parameter value. By rotating the nozzle it is taught the measurement fidelity is increased therefore, it results in higher likelihood of detecting larger droplets.), 
Zito further teaches a plume variation parameter value to correct for variations in droplet size distribution (0002 lines 31-33, “adjusting nozzle aperture the apparatus can consistently deliver the droplet size for the desired state of fog or mist or drizzle desired”, 0034 “processed by a computer to adjust an aperture to provide an optimum plume of mist that will be carried by the wind over the dry area. “, Adjustments of the nozzle aperture takes place. This as explained in 0002 controls droplet size. This also allows for reaching a target state of fog/mist/drizzle which corresponds to the droplet size distribution.) associated with a detection location along a spray plume produced by the nozzle (0032 second col lines 1-4, “sending an opposing signal through the electronic control unit [50] to the motor [40], the motor [40] will rotate the screw shaft [45]…and withdrawing the nozzle [20] from the cover [30], which will open the aperture [25].”, 0033 lines 1-11, “shape of the nozzle and the cover will force the fluid dispersed to converge as it escapes…One benefit of this convergence is to increase the collision of fluid droplets over time after dispersion. The collision will transform larger fluid droplets into smaller fluid droplets within the desired range of diameter…Another benefit of this convergence is to hold the plume or cloud of dispersed fluid more tightly”, A signal is sent to remove the nozzle from the cover. This signal happens on the basis of a plume variation parameter value because the removing of the nozzle from the cover has an effect on the shape of the nozzle and cover which has an effect on the plume. It is further taught in 0033 that this parameter has a positive effect on both the plume and the droplet size.), and 
an atomization correction parameter value to correct for additional atomization that occurs in the spray plume downstream from the detection location (0032 second col lines 1-4, “sending an opposing signal through the electronic control unit [50] to the motor [40], the motor [40] will rotate the screw shaft [45]…and withdrawing the nozzle [20] from the cover [30], which will open the aperture [25].”, 0033 lines 1-11, “shape of the nozzle and the cover will force the fluid dispersed to converge as it escapes…One benefit of this convergence is to increase the collision of fluid droplets over time after dispersion. The collision will transform larger fluid droplets into smaller fluid droplets within the desired range of diameter…” A signal is sent to remove the nozzle from the cover. This signal happens on the basis of an atomization correction parameter value because the removing of the nozzle from the cover has an effect on the shape of the nozzle and cover which has an effect on the atomization since as shown in 0033 the shape of the nozzle and cover has an effect on the convergence which then causes collisions. These collisions cause larger fluid droplets into the desired smaller droplets. All of this happens in a spray plume downstream.)

Regarding claim 7, Marshall, Bryan and Zito teach the method as set forth in claim 2.
Marshall teaches including analyzing data comprising the measured droplet size distribution at the end of a spraying operation (col 9 lines 50-55 “generating analytical functions describing spatial variation of the drops' density, size, and velocity in correspondence to an elevation angle, where the analytical functions include Legendre polynomials, Gaussian functions, and Fourier series, each defined through respective coefficients determined by processing the measured spray characteristics.”)
Zito further teaches and changing the predictive algorithm prior to a subsequent spraying operation (0032 lines 4-7, “screw shaft [45] is rotated according to the measurement of the independent variable, and in this way the aperture [25] can be adjusted continuously through the range of sizes desired”, The change in the screw shaft is by the algorithm.)

Regarding claim 8, Marshall, Bryan and Zito teach the method as set forth in claim 7.
Marshall further teaches wherein the droplet size measurement system comprises a particle shadow imagery (PSI) system producing an image comprised of droplet shadows (col 15 lines 55-58, “through the camera's imaging region partially blocking the light received by the camera and producing distinct shadow images of drops.”).

Claim 9-16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall et al (US PAT. 9,964,495, Herein Marshall) in view of Bryan et al (US PAT. 6,926,211, herein Bryan) in further view of Zito Jr. (US PUB. 20180111135, herein Zito) in further view of Movahednejad et al (NPL Prediction of Droplet Size and Velocity Distribution in Droplet Formation Region of Liquid Spray, herein Movahednejad).

Regarding claim 9, Marshall teaches In a [mobile spray system mounted to a spray vehicle] for applying sprayed droplets from a nozzle in a predetermined spray droplet size distribution, wherein the [mobile spray system includes a droplet size measurement system] at a single fixed location relative to an outlet of the nozzle and downstream from the outlet of the nozzle  (col 8 lines 2-3, “shadowgraphy unit may be used for measuring drops' size”, col 13 line 64-65 “include a platform 90 supporting the laser-based probes… The platform 90 is envisioned for translation in X-Y-Z directions (as well as angled displacement) with regards to the nozzle 52, i.e., covering different positions along the nozzle 80, and can be displaced azimuthally within the orthogonal planes 78 (perpendicular to the axis of the nozzle) in order to sweep through the entire region of interest, i.e., scanning through the entire near-field spray” fig. 2, col 10 lines 15-20, fig.2 shows the platform containing the probes that are performing measurements as being downstream of the outlet of the nozzle. The probes doing the measurements are fixed to a platform. The platform can move and can also be in an area of interest. The area of interest as shown in fig.2 is the area downstream of the nozzle outlet and thus can remain there as it is an area of interest and therefore can also stay to a fixed location as well.), a method of controlling droplet size distribution comprising: 
obtaining, from the droplet size measurement system, spray distribution data corresponding to a droplet size distribution of the spray droplets (col 8 lines 2-3, “shadowgraphy unit may be used for measuring drops' size”, Measurements are happening downstream of a nozzle); 
comparing, in the processor, the spray distribution data to the predetermined spray droplet size distribution  (col 23 lines 58-63 “A drop size scatter plot…was formed to compare (in block 190 depicted in FIG. 10) the measured spray data (block 166 depicted in FIG. 10) and spray data generated from the compressed spray description (block 172…)”, col 23 lines 64-67, “The analytical expressions formulated in blocks…172 are capable of generating a spray with details close to the measurements. This excellent agreement was obtained with n=10 for flux and drop size.” The analytical expressions formed in block 172 includes drop size as shown in lines 64-67. Block 172 is compared to measured drop size as shown in 58-63.);
Marshall does not teach mobile spray system mounted to a spray vehicle, mobile spray system includes a droplet size measurement system, providing, in a processor, a predictive algorithm determining a predicted droplet size distribution, inputting, to the predictive algorithm, a plurality of pre-application parameter values to determine values for selectable system values corresponding to respective ones of the pre-application parameter values, operating the system to spray droplets from the nozzle during movement of the spray vehicle,  and changing in real time one or more of the selectable system values, as a result of the comparison of the spray distribution data to the predetermined spray droplet size distribution, to change the droplet size distribution to correspond to the predetermined spray droplet size distribution.
Bryan teaches mobile spray system mounted to a spray vehicle (fig. 1 col 4 lines 25-30)
mobile spray system includes a droplet size measurement system (fig. 1 col 4 lines 25-30, col 6 lines 40-50 “the SRC 8 accepts data from…particle size measurement 34 and processes this data to determine if any spray control changes are required… If spray control changes are required, the SRC spray process loop 31 can (as discussed in FIG. 2) vary the particle size 36”)
operating the system to spray droplets from the nozzle during movement of the spray vehicle (fig. 1 col 4 lines 25-30 col 6 lines 10-20, the vehicle has spray instructions for the trip and thus is moving during the spraying operation.)
 and changing in real time one or more of the selectable system values, as a result of the comparison of the spray distribution data to the predetermined spray droplet size distribution, to change the droplet size distribution to correspond to the predetermined spray droplet size distribution (col 4 lines 50-60, “Real-time closed loop control of the size of particles 11 is then achieved by SRC 8 by comparing the particle size as measured by analyzer 12 against a desired particle size by SRC… and then, if necessary, changing the level of an electrical signal to air volume control 15 via control input 15A… This increase or decrease of air volume to nozzle 7 directly changes the size of insecticide particles”, col 6 lines 40-50 “the SRC 8 accepts data from…particle size measurement 34 and processes this data to determine if any spray control changes are required… If spray control changes are required, the SRC spray process loop 31 can (as discussed in FIG. 2) vary the particle size 36”, , col 3 lines 45-50, based on measured spray distribution data, a comparison of the measured particle size and the desired particle size takes place. Changes in the control are done to the outputted particle size if needed based on the comparison.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the measuring of droplet size teachings of Marshall with the measuring and controlling of droplet sizes teachings of Bryan because both references are directed towards better understanding of the droplets coming from irrigation systems and because Bryan teaches a means for achieving the optimum particle size that is able to be effectively applied to the area (col 3 lines 35-40).
Marshall and Bryan do not teach providing, in a processor, a predictive algorithm determining a predicted droplet size distribution and inputting, to the predictive algorithm, a plurality of pre-application parameter values to determine values for selectable system values corresponding to respective ones of the pre-application parameter values.
Zito does teach inputting, to the predictive algorithm, a plurality of pre-application parameter values to determine values for selectable system values corresponding to respective ones of the pre-application parameter values (0051 lines 1-10 “the individual truck apparatus [500] has a processor receiving signals [571] from sensors such as… rain gauge or device measuring the rate of precipitation [581], an anemometer measuring wind velocity [582], and a thermometer…”, 0052 lines 1-6, “The central station [595] receives data signals [596] …can formulate a signal that will adjust the nozzle aperture”, Weather data such as wind velocity is pre-application data when the spraying has not yet happened. This data as shown in figure 5 and in 0052 is used to determine a selectable system values specifically the nozzle aperture.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the measuring of droplet size teachings of Marshall and the measuring and controlling of droplet sizes teachings of Bryan with the adjusting of aperture nozzle based on predictive learning teachings of Zito because the cited references are all directed towards advanced sprinkler systems and because Zito teaches a means that allows for “consistently deliver the droplet size for the desired state of fog or mist or drizzle desired” (0002).
Marshall, Bryan and Zito do not teach providing, in a processor, a predictive algorithm determining a predicted droplet size distribution.
Movahednejad does teach providing in a processor (Marshall col 2 lines 3-4) a predictive algorithm determining a predicted droplet size distribution (page 1490 “the present model can predict initial droplet size and velocity distributions”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the measuring of droplet size teachings of Marshall, the measuring and controlling of droplet sizes teachings of Bryan and the adjusting of aperture nozzle based on predictive learning teachings of Zito with the prediction of droplet size distribution teachings of Movahednejad because the references are all directed towards determining droplet size and because Movahednejad is able to predict the atomization process considering the drag force on produced droplets in a way that shows satisfactory agreement with experimentally measured values (abstract).

Regarding claim 10, Marshall, Bryan, Zito, and Movahednejad teaches the method as set forth in claim 9.
Zito further teaches wherein the pre-application parameter values of the predictive algorithm comprise system parameter values and environmental parameter values (0051 lines 1-10 “the individual truck apparatus [500] has a processor receiving signals [571] from sensors such as… rain gauge or device measuring the rate of precipitation [581], an anemometer measuring wind velocity [582], and a thermometer…”, 0052 lines 1-6, “The central station [595] receives data signals [596] …can formulate a signal that will adjust the nozzle aperture”, 0032 lines 4-7, “screw shaft [45] is rotated according to the measurement of the independent variable, and in this way the aperture [25] can be adjusted continuously through the range of sizes desired”, 0052 lines 12-15 “processor can also compare current data with prior strategies to assign or alter odds or probabilities that it attaches to strategies as an indication of the success of that strategy, thereby refining its predictive models. From this processing [546], the processor will select a preferred strategy…” 0008 second col lines 2-6, “As the air temperature increases or the water vapor pressure decreases then the size of the droplet dispersed must increase to release the same fog result. The nozzle must adjust over time proportional to the atmospheric conditions.” The processor is in charge of determining the strategy of the nozzle aperture. The processor gets weather data and knows the current nozzle aperture in order to determine a new nozzle aperture that is needed. As explained in 0032, the aperture is adjusted continuously in order to best meet the measurement of an independent variable. Further 0052 lines 12-15 teach previous strategies, strategies here correspond to previous nozzle aperture changes due to various inputs are compared with current data in order to find the best strategy for the current situation. Therefore, once again the processor is taking system parameters (the previous strategies have system parameters that were affected, namely nozzle aperture) in order to determine the nozzle aperture for the current situation.) 

Regarding claim 11, Marshall, Bryan, Zito, and Movahednejad teaches the method as set forth in claim 10.
Zito further teaches wherein the system parameter values comprise one or more of nozzle type, orifice size, fluid properties, nozzle angle, and spray pressure (0032 lines 4-7, “screw shaft [45] is rotated according to the measurement of the independent variable, and in this way the aperture [25] can be adjusted continuously through the range of sizes desired”, 0052 lines 12-15 “processor can also compare current data with prior strategies to assign or alter odds or probabilities that it attaches to strategies as an indication of the success of that strategy, thereby refining its predictive models. From this processing [546], the processor will select a preferred strategy…” The system parameter taught in Zito is the nozzle aperture. Nozzle aperture corresponds to orifice size which also has an effect on spray pressure.)

Regarding claim 13, Marshall, Bryan, Zito, and Movahednejad teach the method as set forth in claim 10.
Zito further teaches wherein the environmental parameter values comprise one or more of a vehicle speed, a crosswind velocity, an atmospheric temperature, and an atmospheric humidity (0051 lines 1-10 “the individual truck apparatus [500] has a processor receiving signals [571] from sensors such as… rain gauge or device measuring the rate of precipitation [581], an anemometer measuring wind velocity [582], and a thermometer…”).

Regarding claim 14, Marshall, Bryan, Zito, and Movahednejad teach the method as set forth in claim 10.
Marshall teaches including applying a correction algorithm to the predictive algorithm (taught by Movahednejad as shown above)  including corrective parameter values to compensate for limitations associated with detection of droplets in the spray produced by the nozzle (col 5 lines 64-67 col 6 lines 1-14,“The probing sub-system operation for acquiring drops' sizes, quantities and velocities would be augmented by using also an automatic flux acquisition system. A nozzle rotation sub-system would slowly rotate the nozzle of interest about its axis allowing the flux acquisition system to remain stationary and to minimize the traversing requirements of the laser diagnostics (probing sub-system)…The subject system would greatly improve measurement fidelity while reducing the effort required to obtain spatially resolved spray information.”, The nozzle is rotated, the rotation value is the corrective parameter value, using a control algorithm during spraying in order to allow for higher fidelity in the measuring of the size of the droplets.)

Regarding claim 15, Marshall, Bryan, Zito, and Movahednejad teach the method as set forth in claim 14.
Marshall further teaches wherein the corrective parameter values include a detection probability parameter value to correct for an increased likelihood of detecting larger droplets (col 5 lines 64-67 col 6 lines 1-14,“The probing sub-system operation for acquiring drops' sizes, quantities and velocities would be augmented by using also an automatic flux acquisition system. A nozzle rotation sub-system would slowly rotate the nozzle of interest about its axis allowing the flux acquisition system to remain stationary and to minimize the traversing requirements of the laser diagnostics (probing sub-system)…The subject system would greatly improve measurement fidelity while reducing the effort required to obtain spatially resolved spray information.”, The rotating of the nozzle also corresponds to the detection probability parameter value. By rotating the nozzle it is taught the measurement fidelity is increased therefore, it results in higher likelihood of detecting larger droplets.)
Zito further teaches and a plume variation parameter value to correct for variations in droplet size distribution associated with a detection location along a spray plume produced by the nozzle (0032 second col lines 1-4, “sending an opposing signal through the electronic control unit [50] to the motor [40], the motor [40] will rotate the screw shaft [45]…and withdrawing the nozzle [20] from the cover [30], which will open the aperture [25].”, 0033 lines 1-11, “shape of the nozzle and the cover will force the fluid dispersed to converge as it escapes…One benefit of this convergence is to increase the collision of fluid droplets over time after dispersion. The collision will transform larger fluid droplets into smaller fluid droplets within the desired range of diameter…Another benefit of this convergence is to hold the plume or cloud of dispersed fluid more tightly”, A signal is sent to remove the nozzle from the cover. This signal happens on the basis of a plume variation parameter value because the removing of the nozzle from the cover has an effect on the shape of the nozzle and cover which has an effect on the plume. It is further taught in 0033 that this parameter has a positive effect on both the plume and the droplet size.).

Regarding claim 16, Marshall, Bryan, Zito, and Movahednejad teach the method as set forth in claim 15. 
Zito further teaches wherein the corrective parameter values further include an atomization correction parameter value to correct for additional atomization that occurs in the spray plume downstream from the detection location (0032 second col lines 1-4, “sending an opposing signal through the electronic control unit [50] to the motor [40], the motor [40] will rotate the screw shaft [45]…and withdrawing the nozzle [20] from the cover [30], which will open the aperture [25].”, 0033 lines 1-11, “shape of the nozzle and the cover will force the fluid dispersed to converge as it escapes…One benefit of this convergence is to increase the collision of fluid droplets over time after dispersion. The collision will transform larger fluid droplets into smaller fluid droplets within the desired range of diameter…” A signal is sent to remove the nozzle from the cover. This signal happens on the basis of an atomization correction parameter value because the removing of the nozzle from the cover has an effect on the shape of the nozzle and cover which has an effect on the atomization since as shown in 0033 the shape of the nozzle and cover has an effect on the convergence which then causes collisions. These collisions cause larger fluid droplets into the desired smaller droplets. All of this happens in a spray plume downstream.)

Regarding claim 18, Marshall, Bryan, Zito, and Movahednejad teach the method as set forth in claim 9.
Marshall further teaches wherein spray distribution data is obtained from a droplet size imaging system (col 8 lines 2-3, “shadowgraphy unit may be used for measuring drops' size”, col 15 lines 55-58, “through the camera's imaging region partially blocking the light received by the camera and producing distinct shadow images of drops.” Col 15 describes how the shadowgraphy unit is used to produce the shadow images of the drops which is used for measuring drops’ sizes.)

Regarding claim 19, Marshall, Bryan, Zito, and Movahednejad teach the method as set forth in claim 18.
Marshall further teaches wherein the droplet size imaging system is a particle shadow imagery (PSI) system producing an image comprised of droplet shadows (col 8 lines 2-3, “shadowgraphy unit may be used for measuring drops' size”, col 15 lines 55-58, “through the camera's imaging region partially blocking the light received by the camera and producing distinct shadow images of drops.” Col 15 describes how the shadowgraphy unit is used to produce the shadow images of the drops which is used for measuring drops’ sizes.)

Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall et al (US PAT. 9,964,495, Herein Marshall) in view of Bryan et al (US PAT. 6,926,211, herein Bryan) in further view of Zito Jr. (US PUB. 20180111135, herein Zito) in further view of Movahednejad et al (NPL Prediction of Droplet Size and Velocity Distribution in Droplet Formation Region of Liquid Spray, herein Movahednejad) in further view of Hillger et al (US PUB. 20120169504, herein Hillger).

Regarding claim 12, Marshall, Bryan, Zito, and Movahednejad teach the method as set forth in claim 11.
However, Marshall, Bryan, Zito, and Movahednejad do not teach wherein a flow rate through the nozzle is controlled by a pulse width modulation (PWM) duty cycle, and the system parameter values comprise a PWM duty cycle.
Hillger does teach wherein a flow rate through the nozzle is controlled by a pulse width modulation (PWM) duty cycle, and the system parameter values comprise a PWM duty cycle (0102 lines 20-25 “The size may be adjusted based on the pulse width of the sprayer and with variable orifice nozzles.” The size of the droplet can be determined by the pulse width that the sprayer operates at therefore is understood to be a system parameter value in determining the droplet size.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the measuring of droplet size teachings of Marshall, the measuring and controlling of droplet sizes teachings of Bryan, the adjusting of aperture nozzle based on predictive learning teachings of Zito and the prediction of droplet size distribution teachings of Movahednejad with the adjusting of a pulse width based sprayer of Hillger because Hillger teaches a means of controlling spray characteristics so that when “wind direction changes or the location of spraying system 620 changes, sensitive area information receiving devices 113 changes flow, droplet size, and/or other spray characteristics so that droplets are unlikely to drift into the sensitive crops 611.” (0102). 
	
	Regarding claim 17, Marshall, Bryan, Zito, and Movahednejad teach the method as set forth in claim 9.
	Marshall, Bryan, Zito, and Movahednejad do not explicitly teach wherein the spray comprises an agricultural chemical mixture for treatment of a field, and the step of changing one or more of the selectable system values to change the droplet size distribution is performed during treatment of the field.
Hillger teaches wherein the spray comprises an agricultural chemical mixture for treatment of a field (0048 lines 8-15, “In an embodiment, the distribution system 117 includes a sprayer or sprayers to apply liquids to a field…the sprayers may include one or more tanks to hold the liquid or liquids, a mixing device to mix liquids from different tanks together before application”), and the step of changing one or more of the selectable system values to change the droplet size distribution is performed during treatment of the field (0102 lines 15-25 “changing the droplet size so that the droplets are unlikely to drift into the sensitive crops...The size may be adjusted based on the pulse width of the sprayer and with variable orifice nozzles.” The size of the droplet can be determined by the pulse width that the sprayer operates at therefore is understood to be a system parameter value in determining the droplet size for a treatment of a field.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the measuring of droplet size teachings of Marshall, the measuring and controlling of droplet sizes teachings of Bryan, the adjusting of aperture nozzle based on predictive learning teachings of Zito and the prediction of droplet size distribution teachings of Movahednejad with the adjusting of a pulse width based sprayer of Hillger because Hillger teaches a means of controlling spray characteristics so that when “wind direction changes or the location of spraying system 620 changes, sensitive area information receiving devices 113 changes flow, droplet size, and/or other spray characteristics so that droplets are unlikely to drift into the sensitive crops 611.” (0102).

Response to Arguments
Applicant’s arguments, filed 01/25/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Marshall et al (US PAT. 9,964,495, Herein Marshall) in view of Bryan et al (US PAT. 6,926,211, herein Bryan).
Applicant argues on page 8 that Marshall does not teach locating a droplet size measurement system at a single fixed location relative to an outlet of the nozzle since Marshall teaches placing probes are placed on platforms that can move and thus is not in fixed location. However, it is noted that the citation of Marshall that the applicant points to, col 13 line 63, specifically states it can move the platform to an area of interest. Fig.2 of Marshall shows the probe being downstream of the outlet of the nozzle and thus, downstream of the outlet of the nozzle is an area of interest. The system is capable of measuring at this area of interest and thus can be fixed to this location if desired. This is a feature of Marshall and does not make Marshall somehow inoperable as Applicant asserts on page 8. 
Applicant then argues on page 8 that Marshall and Zito do not teach a comparison of the measured droplet size distribution to a target size distribution since Zito does not teach a comparison between a measured value and a target value. This argument has been deemed persuasive. 
However, Bryan, does teach a comparison of the measured droplet size distribution to a target size distribution and then performing real time change in droplet size distribution to correspond to the target droplet size distribution as shown in the rejection of claim 1 above. 
Bryan, in col 4 lines 50-60, teaches a comparison between a measured particle size against a desired particle size and if necessary using a control means for directly changing droplet particle size in real time. This change in particle size is to correspond to the desired particle size. 
Therefore claim 1 and its dependent claims are rejected. Applicant argues similar limitations of claim 9 and 20 and those are also rejected for similar causes as claim 1. Therefore claims 1-20 are rejected. 

Relevant Prior Art
	Sarkar et al (US PUB. 20180052088) teaches an optical image analysis of droplet size and is therefore relevant prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.S./Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116